UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4740


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAYMOND EMMET BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (4:08-cr-00015-F-1)


Submitted:   September 13, 2011           Decided:   October 18, 2011


Before GREGORY and DAVIS, Circuit Judges, and Damon J. KEITH,
Senior Circuit Judge of the United States Court of Appeals for
the Sixth Circuit, sitting by designation.


Affirmed by unpublished per curiam opinion.


R. Clarke Speaks, SPEAKS LAW FIRM, PC, Wilmington, North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Raymond Emmet Brown pleaded guilty to possession with

intent to distribute cocaine base, in violation of 21 U.S.C.

§ 841(a) (2006), and possession of a firearm in furtherance of a

drug   trafficking         crime,   in     violation         of    18   U.S.C.     § 924(c)

(2006).      The district court sentenced Brown to life imprisonment

plus sixty years, to be served consecutively.                               His appellate

attorney has filed a brief pursuant to Anders v. California, 386

U.S.   738     (1967),     arguing    that       the    district        court     erred      in

denying Brown’s motion to withdraw his guilty plea.                               Brown has

filed a pro se brief and two supplements to his brief raising

additional issues.          Finding no error, we affirm.

               This   Court   reviews      a    district          court’s      denial   of    a

motion    to    withdraw      a   guilty       plea    for    abuse      of     discretion.

United    States      v.   Dyess,    478    F.3d       224,       237   (4th    Cir.    2007)

(citation omitted).           A defendant seeking to withdraw his guilty

plea bears the burden of demonstrating that withdrawal should be

granted.       Id. (citation omitted).            In deciding whether to permit

a defendant to withdraw his guilty plea, a district court should

consider:

       (1)   whether the   defendant has  offered  credible
       evidence that his plea was not knowing or not
       voluntary; (2) whether the defendant has credibly
       asserted his legal innocence; (3) whether there has
       been a delay between entry of the plea and filing of
       the motion; (4) whether the defendant has had close
       assistance of counsel; (5) whether withdrawal will

                                            2
     cause prejudice to the government; and (6) whether
     withdrawal will inconvenience the court and waste
     judicial resources.

United States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000)

(citation omitted).        We have thoroughly reviewed the record and

conclude that the district court did not abuse its discretion in

denying Brown’s motion to withdraw his guilty plea.

            In addition to the issue raised by counsel, we have

considered    the   issues   Brown    raised      in   his   pro   se    brief   and

supplements   to    that   brief,    and   we    conclude    they    lack   merit.

Further, we have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.    Accordingly, we affirm the judgment of the district

court.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately         presented    in    the   materials

before the court and argument would not aid in the decisional

process.

                                                                          AFFIRMED




                                       3